735 F.2d 365
116 L.R.R.M. (BNA) 2933
Nelson RODRIQUEZ, Plaintiff-Appellant,v.UNION CARBIDE CORPORATION, a corporation, et al.,Defendants-Appellees.
Nos. 83-2553, 83-2709.
United States Court of Appeals,Ninth Circuit.
Submitted June 13, 1984.Decided June 15, 1984.

Francis J. McTernan, Garry, Dreyfus & McTernan, Inc., San Francisco, Cal., for plaintiff-appellant.
Marcia Hoyt, Hoyt & Goforth, Walnut Creek, Cal., Kenneth Silbert, Beeson, Tayer, Kovach & Silbert, San Francisco, Cal., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California.
Before MERRILL, GOODWIN and BOOCHEVER, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from the district court's grant of summary judgment in this action, finding it barred by the six-month statute of limitations set forth in DelCostello v. Teamsters, --- U.S. ----, 103 S. Ct. 2281, 76 L. Ed. 2d 476 (1983).


2
The action was removed to federal court in 1981.  This court has previously held that DelCostello does not apply retroactively.    Barina v. Gulf Trading and Transportation Co., 726 F.2d 560 (9th Cir.1984); McNaughton v. Dillingham Corp., 722 F.2d 1459 (9th Cir.1984);  Edwards v. Teamsters Local 36, 719 F.2d 1036 (9th Cir.1983), cert. denied, --- U.S. ----, 104 S. Ct. 1599, 80 L. Ed. 2d 130 (1984).


3
We reverse and remand for a determination on the merits.